MARX. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Marsch 'recovered a verdict for $750 for a sprained ankle received in a fall on a defective crossing: There was evidence of a second injury and the plaintiff was permitted to exhibit her ankle to the jury. The defendant requested twenty-one special charges be given to the jury. Some of the charges were long and some of them were asked in the alternative. The court refused all of the charges as an abuse of the privilege granted by the statute. In overruling- the motion for a new -trial the court held:
1. That the damages were not excessive and were not increased by improper evidence concerning a second injury. That there was nothing improper in - permitting the plaintiff to exhibit her ankle to the jury, as it was the best evidence of its actual condition.
2. That where the number of requests to charge the jury is so large as to evidence an intention to defeat the purpose of the statute, rather than an intention to conform to its purpose, all of the charges will be denied.